Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  June 17, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Stephen J. Markman
                                                                                                         Mary Beth Kelly
  151729 & (8)                                                                                            Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein,
  MARK COOPER,                                                                                                      Justices
          Plaintiff-Appellant,
  v                                                               SC: 151729
                                                                  COA: 327737
                                                                  Ingham CC: 13-001193-ND;
  RAYMOND D. COMER, CAROLYN                                       14-000649-ND
  COMER, NEW ONONDAGA
  DRAGWAY, LLC, and DANIEL L.
  PRANSHKA,
           Defendants-Appellees,
  and
  ONONDAGA TOWNSHIP,
             Intervening Party-Appellee.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is
  considered, and it is DENIED as moot.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 17, 2015
         d0616
                                                                             Clerk